Citation Nr: 1309523	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  09-47 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for retinitis pigmentosa, formerly characterized as bilateral retinal degeneration with defective vision, and if so whether the reopened claim should be granted.

2.  Whether the December 1967 rating decision that denied service connection for bilateral retinal degeneration with defective vision contained clear and unmistakable error (CUE).  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to November 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2012, the Veteran and his wife testified at a Board hearing held before the undersigned Veterans Law Judge in Roanoke, Virginia.  A copy of the transcript is of record.  

In an April 2012 decision, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The appeal is REMANDED to the RO.


REMAND

Pursuant to the April 2012 decision, the Board remanded the claims on appeal to the RO via the Appeals Management Center (AMC) in Washington, D.C. for the Veteran's claim of CUE in the December 1967 rating decision to be addressed by the Agency of Original Jurisdiction (AOJ).  The Board explained that this issue has been repeatedly raised by the record and has not been adjudicated by the AOJ, so finds it to be inextricably intertwined with the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for retinitis pigmentosa.  See Babchak v. Principi, 3 Vet, App. 466 (1992).

In a February 2013 supplemental statement of the case (SSOC), a decision review officer (DRO) at the AMC readjudicated the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for retinitis pigmentosa, and noted that the "CUE claim has not been initially adjudicated and the claims file is being returned to the VA RO of original jurisdiction."  In a February 2013 memorandum, the DRO further noted that a non-AMC issue has been identified, specifically the CUE claim, and that the issue is referred to the AOJ for action.

After review of the record, the Board finds that the April 2012 remand instruction for the claim of CUE in the December 1967 rating decision to be addressed by the AOJ has not been completed.  Therefore, in order to decide the issues on appeal, such action should be conducted.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on a veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.

In efforts to comply with the April 2012 remand instructions, the RO in Roanoke, Virginia should adjudicate the issue of whether the December 1967 rating decision that denied service connection for bilateral retinal degeneration with defective vision contained CUE.  Thereafter, the issue of  whether new and material evidence has been received to reopen a claim of entitlement to service connection for retinitis pigmentosa should be readjudicated.  

Accordingly, the case is REMANDED for the following actions:
	
1.  The RO in Roanoke, Virginia should adjudicate the issue of whether the December 1967 rating decision that denied service connection for bilateral retinal degeneration with defective vision contained CUE.  

2.  Thereafter, readjudicated the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for retinitis pigmentosa.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


